Citation Nr: 0722483	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for bilateral thigh 
disorder.

4.  Entitlement to service connection for bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for bilateral 
foot disorder is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records are silent as to 
any complaints of or treatment for a low back, thigh, or hip 
disorder.

2.  The veteran's current low back disorder, diagnosed as 
mild disk disease of the lumbosacral spine, is not related to 
his active duty service, and is not causally related to or 
otherwise aggravated by his service-connected disabilities.

3.  A current diagnosis of a bilateral thigh disorder is not 
shown by the evidence of record.

4.  The veteran's current bilateral hip disorder is not 
related to his active duty service, and is not causally 
related to or otherwise aggravated by his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.303, 3.310(a) (2006).

2. A bilateral thigh disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A bilateral hip disorder was not incurred in or 
aggravated by active service, nor is this condition 
proximately due to, the result of, or aggravated by the 
veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of these claims, the RO's letters dated in 
September 2004 and December 2004, as well as subsequent 
letters in March 2006 and July 2006, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has received a VA 
examination in regards to the claims being adjudicated 
herein.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In making this decision, the Board notes that the veteran has 
recently submitted additional VA medical treatment records, 
dated from November 2006 to January 2007, without a waiver of 
RO consideration.  See 38 C.F.R. § 20.1304(c) (2006).  
Although submitted in a timely manner, the Board does not 
find these records to be pertinent to the issues being 
adjudicated herein.  Specifically, these records reflect 
ongoing treatment received by the veteran for his bilateral 
foot disorder.  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Historically, the veteran served on active duty in the Navy 
from November 1990 to March 1997.  A review of his report of 
separation, Form DD 214, revealed that he did not have any 
foreign or sea service, and there is no indication that he 
engaged in combat.  See 38 U.S.C.A. § 1154 (West 2002).

His entrance examination, performed in November 1990, noted a 
diagnosis of pes planus, asymptomatic.  Additional physical 
findings noted on the examination report were essentially 
normal throughout.  An October 1996 treatment report revealed 
a diagnosis of bilateral periostalgia (shin splints).  A 
December 1996 treatment report noted a diagnosis of 
patellofemoral syndrome, bilateral, left greater than right.  
His separation examination, performed in March 1997, noted 
that his feet and spine were normal.  The report concluded 
with a diagnosis of patellofemoral syndrome, both knees, left 
worse than right.  A medical history report, completed at 
that time, indicated that the veteran denied having cramps in 
his legs and recurrent back pain.  


A.  Low Back Disorder

The veteran is seeking service connection for a low back 
disorder, as secondary to his service-connected 
osteoarthritis of the bilateral knees and ankles.  

As noted above, the veteran's service medical records are 
silent as to any complaints or diagnoses of a low back 
condition.  The report of his separation physical 
examination, performed in March 1997, noted that his spine 
was normal.  On a medical history report, completed at that 
time, the veteran denied having a history of recurrent back 
pain. 

Following his discharge form the service, there are no 
complaints of a low back disorder for many years.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Post service treatment records, beginning in April 2004, 
noted the veteran's complaints of low back pain.  A VA 
examination of the spine conducted in June 2005, revealed 
limitation of motion, without objective evidence of painful 
motion, spasm, weakness, or tenderness.  The report noted 
that x-ray examination of the lumbosacral spine performed in 
April 2005, and revealed a slightly reduced disk space at L4-
S1, that was suggestive of degenerative disk.  The 
examination report concluded with a diagnosis of mild disk 
disease of the lumbosacral spine.  The VA examiner further 
opined that it was "less likely that not" that the 
veteran's low back disorder was related to his military 
service, or to his service-connected bilateral ankle and knee 
disorders.  In making this determination, the VA examiner 
noted that the veteran's x-rays of the lumbar spine do not 
show degenerative joint disease which could occur in 
association with abnormalities of the ankles and knees.

There is no competent evidence indicating that this was 
caused or aggravated by the veteran's service-connected 
bilateral knee and ankle disorders.  See Hickson, 12 Vet. 
App. at 253.  Moreover, there is no evidence of any low back 
disorder during the veteran's military service, or for more 
than seven years thereafter.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  

Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion 
that his current low back disorder is causally related to his 
military service or his service-connected disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence that the 
veteran's low back disorder is related to his military 
service or a service-connected disorder, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disorder.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Bilateral Thigh Disorder

The veteran is seeking service connection for a bilateral 
thigh disorder, which he alleges is due to his service-
connected bilateral knee and ankle disorders.

The veteran's service medical records do not show any 
complaints of or treatment for a bilateral thigh disorder.  
Post service treatment records also fail to show any 
complaints of or treatment for a bilateral thigh disorder.  
Moreover, the medical evidence of record does not show a 
single diagnosis of a bilateral thigh disorder.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In support of his 
claim, the veteran has failed to identify, or otherwise 
provide any current medical evidence of a current thigh 
disorder.  With no evidence of a current diagnosis of a 
bilateral thigh disorder, service connection for this 
condition is not warranted.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as there is no medical evidence 
of a current bilateral thigh disorder, the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Bilateral Hip Disorder

The veteran is seeking service connection for a bilateral hip 
disorder.  He contends that a bilateral hip disorder is 
secondary to his service-connected bilateral ankles and knees 
disabilities.
  
Although the veteran's statements are competent evidence of a 
history of symptoms, he has not been shown to have the 
requisite medical expertise to provide a clinical opinion 
that any bilateral hip disorder is causally related to his 
military service or his service-connected disabilities.  
Espiritu, 2 Vet. App. at 495.  

While the veteran's current bilateral hip disorder has been 
shown by the evidence of record, there is no competent 
evidence indicating that this was caused or aggravated by the 
veteran's active duty service or his service-connected 
disabilities.  A review of the veteran's service is 
completely silent as to any complaints of or treatment for a 
hip disorder.  Subsequent to service discharge, there is no 
showing of complaints of a hip disorder for many years after 
the veteran's discharge from the service.  Mense, 1 Vet. App. 
at 356.  Moreover, the post-service medical evidence does not 
show evidence of a current hip disorder related to the 
veteran's active duty service.  See Hickson, 12 Vet. App. at 
253.  

A VA treatment report, dated in June 2004, noted the 
veteran's complaints of bilateral hip pain.  The report 
listed an assessment of osteoarthritis of the hips.  The 
physician also noted that at least some for the veteran's 
pain may be related to his obesity.  A VA examination report, 
dated in June 2005, noted the veteran's complaints of right 
hip pain.  X-ray examination of the left hip, performed in 
April 2005, revealed it to be normal.  X-ray examination of 
the right hip, performed in June 2005, revealed an impression 
of a negative right hip examination.  The report concluded 
with a diagnosis of sprained right hip.  The VA examiner then 
opined that it was "less likely than not" that the veteran 
had a hip disorder that was related to or associated with his 
service-connected bilateral ankle or knee disorders.

In the absence of competent medical evidence that the 
veteran's current bilateral hip disorder is related to his 
military service or to a service-connected disorder, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hip disorder.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder, to include as due 
to service-connected disabilities, is denied.

Service connection for a bilateral thigh disorder, to include 
as due to service-connected disabilities, is denied.

Service connection for a bilateral hip disorder, to include 
as due to service-connected disabilities, is denied.


REMAND

The RO most recently considered the veteran's claim in an 
April 2006 statement of the case.  In February 2007, 
additional VA treatment records dated from November 2006 to 
January 2007, regarding his bilateral foot disorder were 
received by the RO.  When the RO received and forwarded the 
records to the Board, the appeal had already been certified 
to the Board, and therefore, the RO has not considered the 
evidence in conjunction with the current appeal.  There is no 
indication of file that the veteran has waived his right to 
have the RO consider such evidence prior to consideration by 
the Board.  See 38 C.F.R. § 20.1304(c) (2006).  


Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2006).

Therefore, the case is remanded for the following actions:

The claim for entitlement to service 
connection for bilateral foot disorder 
must be readjudicated.  If the issue 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


